UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1224


LENIR RICHARDSON,

                    Plaintiff - Appellant,

             v.

BELL PARTNERS, INC.; OFFICER PATRICK LENNOR, Alexandria City Police
Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00995-AJT-TCB)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se. David Scott Bracken, DAVID S. BRACKEN, PC,
Alexandria, Virginia, for Appellee Bell Partners, Inc.; George Arthur McAndrews,
OFFICE OF THE CITY ATTORNEY, Alexandria, Virginia, for Appellee Officer Patrick
Lennor.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lenir Richardson appeals the district court’s order granting the Defendants’ motions

to dismiss and dismissing her complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Richardson v. Bell Partners, Inc., No. 1:17-cv-00995-AJT-TCB (E.D. Va., Feb. 16, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2